on rehearing.
(April 19, 1892.)
Conaway, J.
Iu support of the motion for a rehearing, it is contended that nonuser or -abandonment of realty, dedicated to public use, does not cause it to revert to the dedicator. This proposiiion is ambiguous, and does not state the general rule correctly. The cases cited in support of the proposition, with one exception, are cases of dedications for streets, public parks, and wharves. In these eases, easements attach in favor of neighboring estates. But when such streets, parks, or wharves are vacated by proper authority the land reverts. Under our school laws, no easements attach to school district property in favor of other estates. The district school board-may sell the property when they have acquired the title, or vacate it, or cease to use it for the purposes of the dedication whether they have acquired the title or not. This they have done in this case. No one has attempted to prevent it, or questioned their authority to do it. We treat the property in question as dedicated property. This is the most favorable view for appellant and complainant that the evidence admits of. If appellant acquired any right to the property, it was by dedication. The case of School Dist. v. Heath, 56 Cal. 478, is relied on. As in the case at bar, there was in that case a dedication to public use for school purposes, by parol, of realty to which the dedicator had not at the time obtained title. But here there was a continuous use for school purposes. The dedicator attempted to reclaim the property. He was enjoined from doing so, “so long as the same should be used for school purposes. ” The case sustains the decision in the case at bar.
It is also contended that a judgment should settle the rights of the parties as they existed, at the commencement of the suit. We do not so understand the rule. A judgment should settle the rights of the parties as they exist at the time of the trial and judgment. If supplemental pleadings become necessary, our Code is liberal in allowing them to be filed at any time. This rule was evidently well understood by the parties to the suit. The scope of the evidence reaches up to the time when it was taken. The motion for rehearing is denied.
Groesbeck, C. J., and Merrell,, J., concur.